Dismissed and Opinion Filed January 9, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01038-CR

                           THE STATE OF TEXAS, Appellant

                                            V.

                         SATAURUS JOE JACKSON, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-80926-2012

                            MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Evans

       Appellant the State of Texas has filed a motion to dismiss its appeal. The motion is

signed by counsel for the State. The Court GRANTS the motion and ORDERS that the appeal

be DISMISSED and this decision be certified below for observance. See TEX. R. APP. P.

42.2(a).


                                                   PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
131038F.U05